FILED
                             NOT FOR PUBLICATION                            OCT 12 2012

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



GONGRUN LAN,                                     No. 10-71955

               Petitioner,                       Agency No. A099-066-867

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted October 9, 2012 **

Before:        RAWLINSON, MURGUIA, and WATFORD, Circuit Judges.

       Gongrun Lan, a native and citizen of China, petitions pro se for review of

the Board of Immigration Appeals’ order dismissing his appeal from an

immigration judge’s decision denying his application for asylum, withholding of

removal, and protection under the Convention Against Torture (“CAT”). We have


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
jurisdiction under 8 U.S.C. § 1252. We review for substantial evidence the

agency’s factual findings, applying the new standards governing adverse

credibility determinations created by the Real ID Act. Shrestha v. Holder, 590
F.3d 1034, 1039 (9th Cir. 2010). We deny the petition for review.

       Under the totality of the circumstances, the record does not compel reversal

of the agency’s adverse credibility determination based on discrepancies between

Lan’s testimony and documentary evidence regarding the friend who introduced

him to Christianity and the vague nature of his testimony regarding the details of

his wife’s forced abortion. See id. at 1046-47. In the absence of credible

testimony, Lan’s asylum and withholding of removal claims fail. See Farah v.

Ashcroft, 348 F.3d 1153, 1156 (9th Cir. 2003).

      Further, Lan’s CAT claim fails because it is based on the same statements

the agency found not credible, and the record does not otherwise compel the

finding that it is more likely than not he will be tortured if returned to China. See

id. at 1156-57.

      Finally, Lan’s contention regarding the BIA’s streamlined decision is

foreclosed by Falcon Carriche v. Ashcroft, 350 F.3d 845, 851 (9th Cir. 2003)

(BIA’s summary affirmance procedure does not violate due process).

      PETITION FOR REVIEW DENIED.


                                           2                                    10-71955